DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 54, 55, and 57-74 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 54, the prior art of record does not disclose or render obvious the first blue lasers are controlled by the first laser driver and emit a first light beam in at least the first waveband, the second lasers are controlled by at least the second laser driver, and emit a second light beam in at least the first waveband, the wavelength conversion element being configured to emit light at a plurality of wavelengths after absorption of a light beam at an excitation wavelength in the first waveband, said wavelength conversion element being arranged such that a part of the second light beam is re- emitted from the wavelength conversion element, resulting in the emission of a converted beam having a waveband comprising at least the second waveband, the intensity of the converted beam being non-linear over a range of drive currents for the second laser driver; the output of the module being a combined light beam of the converted light beam and the first beam so as to generate a combined beam, and wherein the first and second laser drivers are calibrated so as to provide a pre-defined chromaticity of the combined beam over a brightness range, wherein a part 
The closest prior art of record, Yanai, teaches the projector being mainly composed of an illumination section 62, the color separation section 43, the liquid crystal light valves 4R, 4G, and 4B (the light modulation elements), the relay optical system 5 (the light transmission section), the cross dichroic prism 6 (the color combining section), the projection lens 7 (the projection section), and so on (see paragraph [0061]). The illumination section 62 is provided with a first light source 63, and a second light source 64, here the second light source 64 is a rotating fluorescent plate provided with a phosphor layer 65 (see paragraph [0062]). Yanai further teachings in paragraph [0063]: 
Therefore, the rotating fluorescent plate 66 has a function of transmitting the blue light. Therefore, when the phosphor layer 65 of the rotating fluorescent plate 66 is irradiated with the blue light emitted from the first light source 63, the part of the blue light acts as the excitation light to thereby make the phosphor layer 65 emit the yellow light (the light including the red light and the green light), and then the white light having the rest of the blue light and the yellow light combined with each other is emitted from the rotating fluorescent plate 66. 
That is, while Yanai teaches a system where a blue laser light can be partially used to excite a phosphor layer, and can partially be transmitted without being converted to yellow light, one having ordinary skill in the art would have understood that claim 54 recites both "said wavelength conversion element being arranged such that a part of the second light beam is re-emitted from the wavelength conversion element, 
Thus, one having ordinary skill in the art would have appreciated that the modification of the teachings of Miyata in accordance with the teachings of Silverstein and Yanai would not have resulted in the same combination of features as now recited in claim 54. Rather, the teachings of Miyata and Silverstein (secondary and tertiary reference of record) could not have readily been used for systems which make use of the features of claim 54. Instead, both Miyata and Silverstein teach that the R, G and B channels are split, and each can (and must be) be controlled separately (see Miyata, Figure 3a and Silverstein paragraph [0059]). This would also be the same if yellow and blue light were to be generated. For example, Miyata teaches in paragraph [0045]: 
While the phosphor wheel 30 has three regions which are for green, red and blue lights, it can have four regions or more. For example, a white light region with blue and yellow light may be further provided. The number of regions for green, red and 
blue lights can be increased respectively and 2 positions for each color. 
In so doing, one having ordinary skill would have understood that Miyata teaches that the blue and yellow channels are completely separate, meaning that they can be controlled individually. Thus, one having ordinary skill would have understood that Miyata teaches defining additional separate light sources such as separate yellow and blue light sources (which can be controlled independently) but does not teach or suggest using the combination defined in claim 54, e.g., a part of the second light beam directly contributes to light in the first waveband of the combined light beam, thus producing a combined combination of two colors or wavelength bands. 
Therefore, since "a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art. Although common sense directs one to look with care at a patent application that claims as innovation the combination of two known devices according to their established functions, it can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 127 S. Ct. 1727, 1741 (2007), one of ordinary skill would not have observed the necessary evidence in the cited references that would have prompted a skilled person to have combined the teachings of Miyata, Silverstein, and Yanai in the same way to result in the same combination of features as recited in claim 54. Moreover, the proposed combination of the teachings of Miyata would have been improper, since such modification would have improperly changed the principle of operation of Miyata (see MPEP 2143.01(VI)).
Claims 55, 57-63 and 71 are allowed as they depend from an allowed claim.
With respect to claim 64, the prior art of record does not disclose or render obvious a method for calibrating a light projection system emitting a combined light beam, the laser module comprising a laser module a plurality of lasers comprising first blue lasers, and second lasers, a wavelength conversion element for converting incident exciting light into yellow or green light, and a plurality of laser drivers driven by driving currents IN, N =1... M wherein M corresponds to the number of lasers, wherein the method comprises the steps of: driving the plurality of laser drivers by the driving currents IN' N =1... M expressing XYZ tri stimulus values, XBT, YBT, ZBT for a blue component of the combined light beam as the sums of the tristimulus blue values of the lasers, each laser being driven by its individually controlled current IN, N =1... M, wherein M corresponds to the number of lasers, according to first equations:  

    PNG
    media_image1.png
    328
    275
    media_image1.png
    Greyscale

 and wherein XBN, YBN and ZBN are the functions expressing the blue tristimulus values emitted by laser N as a function of the input current IN applied, 516/485474 Response to Office Action dated 5/12/202 1 expressing the XYZ tri stimulus values, XYT, YYT, ZYT for the yellow or green component of the light of the combined light beam as a function representing the response of the wavelength conversion element which depends on the sum of the intensities of each laser N exciting the wavelength conversion element, each laser being driven by its individually controlled current IN, N =1... M, according to second equations: 

    PNG
    media_image2.png
    245
    216
    media_image2.png
    Greyscale


 wherein functions f1, f2, f3 are non-linear functions and PBi,N are representative of the intensity of the power from the blue lasers impinging on the light conversion element, calculating a correction based on the expressed XYZ tri stimulus values, XBT, YBT, ZBT for the blue component and the expressed XYZ tristimulus values, XYT, YYT, ZYT for the yellow or green component of the light of the combined light beam, and calibrating the light projection system based on the correction.
Claims 65-68, 72 and 74 are allowed as they depend from an allowed claim.
With respect to claim to claim 69, the prior art does not disclose or render obvious a light projection system comprising a laser module comprising blue lasers, a wavelength conversion element for converting blue light into yellow light, and a plurality of lasers driven by driving currents IN, N =1... M, wherein M corresponds to a number of lasers or groups of lasers driven by driving currents IN, N =1... P wherein P corresponds to a number of laser groups, and wherein XB3T, YBT, ZBT are the tristimulus responses for the blue component of the beam of the projection system and XYT, YYT, ZYT are the tri stimulus responses for the yellow component as a function of the driving currents are known, the method comprising the steps of: selecting a set of brightness levels within a range, deriving the corresponding set of driving currents for each brightness level for each laser source or each laser group, driving each laser or laser group with the set of driving currents sequentially for each brightness level, measuring the X, Y and Z tristimulus values for the blue and yellow components of the light beam at the set of brightness levels, the combined output of all lasers is measured for the yellow or green and blue components at each brightness level, calculating a linear correction comprising a scaling factor and an offset factor to be applied to pre-calibrated XBN (IN) and PBN (IN) functions of the different lasers or laser groups.
Claims 70 and 73 are allowed they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882